        Case 6:20-cv-00453-ADA Document 57-1 Filed 03/04/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


JENAM TECH, LLC,                              §
                                              §
                         Plaintiff,           §
                                              §
      v.                                      § CIVIL ACTION No. 6:20-cv-00453-ADA
                                              §
GOOGLE LLC,                                   § JURY TRIAL DEMANDED
                                              §
                         Defendant.           §


            SECOND CORRECTED [PROPOSED] AMENDED SCHEDULE

    IT IS HEREBY ORDERED that the above captioned case is set for the following schedule:

 Deadline              Item

 March 30, 2021        Deadline for Plaintiff to file its Answer to Motion to Transfer.

 April 30, 2021        Deadline for Defendant to file its reply to Plaintiff’s answer to the
                       Motion to Transfer.
 April 16, 2021        Defendant serves preliminary invalidity contentions in the form of (1)
                       a chart setting forth where in the prior art references each element of
                       the asserted claim(s) are found, (2) an identification of any limitations
                       the Defendant contends are indefinite or lack written description
                       under section 112, and (3) an identification of any claims the
                       Defendant contends are directed to ineligible subject matter under
                       section 101. Defendant shall also produce (1) all prior art referenced
                       in the invalidity contentions, (2) technical documents, including
                       software where applicable, sufficient to show the operation of the
                       accused product(s), and (3) summary, annual sales information for the
                       accused product(s) for the two years preceding the filing of the
                       Complaint, unless the parties agree to some other timeframe.
 April 30, 2021
                       Parties exchange claim terms for construction.
 May 14, 2021
                       Parties exchange proposed claim constructions.




                                             1
           Case 6:20-cv-00453-ADA Document 57-1 Filed 03/04/21 Page 2 of 6




    May 21, 2021              Parties disclose extrinsic evidence. The parties shall disclose any
                              extrinsic evidence, including the identity of any expert witness they
                              may rely upon with respect to claim construction or indefiniteness.
                              With respect to any expert identified, the parties shall identify the
                              scope of the topics for the witness’s expected testimony. 1 With
                              respect to items of extrinsic evidence, the parties shall identify each
                              such item by production number or produce a copy of any such item if
                              not previously produced.
    May 28, 2021              Deadline to meet and confer to narrow terms in dispute and exchange
                              revised list of terms/constructions.
    June 4, 2021              Plaintiff files Opening Claim Construction brief, including any
                              arguments that any claim terms are not indefinite.
    June 24, 2021             Defendant files Responsive Claim Construction brief.
    July 8, 2021              Plaintiff files Reply Claim Construction brief.
    July 22, 2021             Defendant files a Sur-Reply Claim Construction brief.
    July 26, 2021             Parties submit Joint Claim Construction Statement. See General Issues
                              Note #8 regarding providing copies of the briefing to the Court and the
                              technical adviser (if appointed).

    July 30, 2021             Parties submit optional technical tutorials to the Court and technical
                              adviser (if appointed). 2
    August 9, 2021 (or as     Markman Hearing at [9:00 a.m. or 1:30 p.m.].
    soon therein as
    practicable)
    To be set after receipt   Fact Discovery opens; deadline to serve Initial Disclosures per Rule
    of Markman hearing        26(a).
    date.

    1 week after
    Markman hearing
    To be set after receipt   Deadline to add parties.
    of Markman hearing
    date.

    6 weeks after
    Markman hearing


1
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon
by the other party.
2
  The parties should contact the law clerk to request a Box link so that the party can directly upload
the file to the Court’s Box account.
                                                   2
       Case 6:20-cv-00453-ADA Document 57-1 Filed 03/04/21 Page 3 of 6




To be set after receipt   Deadline to serve Final Infringement and Invalidity Contentions.
of Markman hearing        After this date, leave of Court is required for any amendment to
date.                     Infringement or Invalidity contentions. This deadline does not relieve
                          the Parties of their obligation to seasonably amend if new information
8 weeks after             is identified after initial contentions.
Markman hearing

To be set after receipt   Deadline to amend pleadings. A motion is not required unless the
of Markman hearing        amendment adds patents or patent claims. (Note: This includes
date.                     amendments in response to a 12(c) motion.)

16 weeks after
Markman hearing

To be set after receipt   Deadline for the first of two meet and confers to discuss significantly
of Markman hearing        narrowing the number of claims asserted and prior art references at
date.                     issue. Unless the parties agree to the narrowing, they are ordered to
                          contact the Court’s Law Clerk to arrange a teleconference with the
26 weeks after            Court to resolve the disputed issues.
Markman hearing

To be set after receipt   Close of Fact Discovery.
of Markman hearing
date.

30 weeks after
Markman hearing

To be set after receipt   Opening Expert Reports.
of Markman hearing
date.

31 weeks after
Markman hearing

To be set after receipt   Rebuttal Expert Reports.
of Markman hearing
date.

35 weeks after
Markman hearing




                                                3
       Case 6:20-cv-00453-ADA Document 57-1 Filed 03/04/21 Page 4 of 6




To be set after receipt   Close of Expert Discovery.
of Markman hearing
date.

38 weeks after
Markman hearing

To be set after receipt   Deadline for the second of two meet and confers to discuss narrowing
of Markman hearing        the number of claims asserted and prior art references at issue to
date.                     triable limits. To the extent it helps the parties determine these limits,
                          the parties are encouraged to contact the Court’s Law Clerk for an
39 weeks after            estimate of the amount of trial time anticipated per side. The parties
Markman hearing           shall file a Joint Report within 5 business days regarding the results of
                          the meet and confer.

To be set after receipt   Dispositive motion deadline and Daubert motion deadline. See
of Markman hearing        General Issues Note #8 regarding providing copies of the briefing to
date.                     the Court and the technical adviser (if appointed).

40 weeks after
Markman hearing

To be set after receipt   Serve Pretrial Disclosures (jury instructions, exhibits lists, witness
of Markman hearing        lists, discovery and deposition designations).
date.

42 weeks after
Markman hearing

To be set after receipt   Serve objections to pretrial disclosures/rebuttal disclosures.
of Markman hearing
date.


44 weeks after
Markman hearing
To be set after receipt   Serve objections to rebuttal disclosures and file motions in limine.
of Markman hearing
date.

45 weeks after
Markman hearing




                                                 4
           Case 6:20-cv-00453-ADA Document 57-1 Filed 03/04/21 Page 5 of 6




    To be set after receipt   File Joint Pretrial Order and Pretrial Submissions (jury instructions,
    of Markman hearing        exhibits lists, witness lists, discovery and deposition designations);
    date.                     file oppositions to motions in limine.

    46 weeks after
    Markman hearing

    To be set after receipt   File Notice of Request for Daily Transcript or Real Time Reporting.
    of Markman hearing        If a daily transcript or real time reporting of court proceedings is
    date.                     requested for trial, the party or parties making said request shall file a
                              notice with the Court and e-mail the Court Reporter, Kristie Davis at
    47 weeks after            kmdaviscsr@yahoo.com.
    Markman hearing
                              Deadline to meet and confer regarding remaining objections and
                              disputes on motions in limine.
    To be set after receipt   File joint notice identifying remaining objections to pretrial
    of pretrial conference    disclosures and disputes on motions in limine.
    date

    3 business days
    before Final Pretrial
    Conference.

    To be set at Markman      Final Pretrial Conference. The Court expects to set this date at the
    hearing.                  conclusion of the Markman Hearing.

    49 weeks after
    Markman hearing (or
    as soon as
    practicable)

    To be set at Markman      Jury Selection/Trial. The Court expects to set these dates at the
    hearing.                  conclusion of the Markman Hearing. 3

    52 weeks after
    Markman hearing (or
    as soon as
    practicable)




3
  If the actual trial date materially differs from the Court’s default schedule, the Court will consider
reasonable amendments to the case schedule post-Markman that are consistent with the Court’s
default deadlines in light of the actual trial date.
                                                      5
  Case 6:20-cv-00453-ADA Document 57-1 Filed 03/04/21 Page 6 of 6




IT IS SO ORDERED this ____ day of ______________, 2021.



                                         ______________________________________
                                         ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE




                                     6
